Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
JUNG et al. (United States Patent Application Publication US 2018/0373878) teaches secure boot for multi-core processor. JUNG teaches sequential booting according to a chain of trust to boot each stage based on the trust in the previous stages. However, JUNG does not teach wherein a match between the calculated hash and the reference hash confirms the instructions that will be used to operate the current boot component and the instructions in use by the prior boot component have not been compromised.
Campagna et al. (United States Patent Application Publication US 2018/0167219) teaches distributed web of trust provisioning for each verified version to verify the immediately next version until one or more criteria for accepting the purported latest version to be satisfied. However, Campagna does not teach wherein a match between the calculated hash and the reference hash confirms the instructions that will be used to operate the current boot component and the instructions in use by the prior boot component have not been compromised.
Yao (United States Patent Application Publication US 2006/0059224) teaches a message receiving device to generate reception authentication information and reception confirmation information to verify the reception of the message at the server using a hash. However, Yao does not teach validating an ordered sequence of boot components.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/28/2022, with respect to “Rejection of claims under 35 U.S.C. 103” have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187